                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-189-FDW

JAMES C. MCNEILL,                         )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                          ORDER
                                          )
JOHN HERRING, et al.,                     )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint, (Doc. No.

1). Plaintiff’s is proceeding in forma pauperis. (Doc. No. 8).

       I.      BACKGROUND

       Pro se Plaintiff is a North Carolina inmate currently incarcerated at Polk Correctional

Institution in Butner, North Carolina. Plaintiff filed this action on April 12, 2018, pursuant to 42

U.S.C. § 1983, naming the following persons as Defendants, all alleged to be employees at

Lanesboro Correctional Institution at all relevant times: FNU Hinson, FNU Simmons, FNU

Allen, FNU Turgeon, and FNU Kinney, all identified as correctional officers at the prison; John

Herring, identified as a correctional superintendent at the prison; and William Horne, identified

as a correctional housing unit manager at the prison. (Doc. No. 1). Plaintiff alleges that

Defendants Allen and Horne violated his First Amendment right to access to the courts by

refusing to deliver him his legal mail on various dates. Plaintiff also alleges that Defendants

Hinson, Simmons, and Turgeon used excessive force again him on June 21, 2017. Plaintiff also

appears to be bringing a bystander claim against Defendants Kinney and Allen for being present

during the excessive force incident, but doing nothing to stop or prevent the excessive force.

                                                 1
Finally, Plaintiff alleges that he reported the incident to Defendant Herring and others, but prison

officials did nothing in response. Plaintiff seeks compensatory and punitive damages and

injunctive relief.

        II.     STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint

to determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious

[or] fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its

frivolity review, this Court must determine whether the Complaint raises an indisputably

meritless legal theory or is founded upon clearly baseless factual contentions, such as fantastic or

delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A pro se complaint

must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal

construction requirement will not permit a district court to ignore a clear failure to allege facts in

his Complaint which set forth a claim that is cognizable under federal law. Weller v. Dep’t of

Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

        III.    DISCUSSION

        The Court finds that Plaintiff’s First Amendment claim against Defendants Allen and

Horne is not clearly frivolous and, thus, survives initial review as to these Defendants.

Furthermore, Plaintiff’s Eighth Amendment claim for excessive force survives as to Defendants

Hinson, Simmons, and Turgeon, and Plaintiff’s bystander liability claim against Defendants

Kinney and Allen also survives initial review. Plaintiff’s claim against Defendant Herring,

however, will be dismissed. Plaintiff alleges no personal participation by this Defendant, aside

from the fact that Plaintiff complained to him, and he took no action in response. It is well

settled that Defendant Herring cannot be held liable merely by virtue of his position as a

                                                  2
               supervisor at the prison based on respondeat superior. See Monell v. Dep’t of Soc. Servs., 436

               U.S. 658, 694 (1978) (stating that under § 1983, liability is personal in nature, and the doctrine of

               respondeat superior does not apply).

                       IV.    CONCLUSION

                       For the reasons stated herein, the Court finds that Plaintiff’s claim is not clearly frivolous

               as to all Defendants except for Defendant Herring, who shall be dismissed as a Defendant.

                       IT IS, THEREFORE, ORDERED that: .

                       1.     Plaintiff’s action survives initial review under 28 U.S.C. § 1915(e) as to all named

                              Defendants, except for Defendant Herring, who shall be dismissed and terminated

                              as a Defendant.

                       2.     This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive

                              service of process for current and former employees of the North Carolina

                              Department of Public Safety (“NCDPS”) in actions filed by North Carolina State

                              prisoners. The Clerk of Court shall commence the procedure for waiver of service

                              as set forth in Local Rule 4.3 for all Defendants, except for Defendant Herring, who

                              shall be dismissed and terminated as a Defendant.

Signed: February 5, 2019




                                                                 3
4
